Citation Nr: 1220239	
Decision Date: 06/08/12    Archive Date: 06/20/12

DOCKET NO.  11-18 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to a rating greater than 30 percent for service-connected uveitis, status-post cataract extraction, left eye, with glaucoma (left eye disability).

2.  Entitlement to a higher rate of special monthly compensation (SMC) based on loss of use of vision, having light perception only in the service-connected left eye.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

M. Purdum, Counsel


INTRODUCTION

The Veteran served on active duty from October 1944 to June 1946.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island, that denied the Veteran's claim of entitlement to a higher rating for his service-connected left eye disability, rated as 30 percent disabling.  At that time, the RO also granted SMC based on loss of use of vision having light perception only in the service-connected left eye, effective July 14, 2010.  

The Veteran has been afforded a hearing, in May 2012, before the undersigned Veterans Law Judge (VLJ), seated at the RO in Providence, Rhode Island, in which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  While the VLJ did not specifically elicit testimony from the Veteran as to his claim of entitlement to a higher rate of SMC, the symptomatology of the Veteran's disability was recorded and as SMC is based on such, there is no prejudice to the Veteran.  The hearing focused on the Veteran's history, current treatment, and symptomatology over the appellate period.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

Please note this appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2011).  


FINDINGS OF FACT

1.  The Veteran's service-connected left eye disability results in visual impairment of the left eye with no more than light perception.

2.  The Veteran's service-connected left eye disability results in an abnormal appearance of the left eye analogous to one characteristic of disfigurement, a scar at least 1/4 inch (0.6 cm.) wide at its widest part.

3.  There is no evidence that the Veteran is service-connected for the loss of use of an additional body part, or that any service-connected disability requires aid and attendance or renders him housebound.  


CONCLUSIONS OF LAW

1.  The criteria for a rating greater than 30 percent for a service-connected left eye disability have not been met during the appellate period.  38 U.S.C.A. §§ 1155, 5100, 5103, 5103A, 5126, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.103, 3.156, 3.159, 3.321(b)(1), 3.326, 3.327, 3.350, 3.383(a)(1), 4.1, 4.3, 4.7, 4.75(c)(d), 4.76(b), 4.79, Diagnostic Codes (DCs) 6000, 6013, 6027, 6064 (2011). 

2.  The criteria for a separate 10 percent, but not higher, rating for disfigurement of the service-connected left eye have been met during the appellate period.  38 U.S.C.A. §§ 1155, 5100, 5103, 5103A, 5126, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.103, 3.156, 3.159, 3.326, 3.327, 4.1, 4.3, 4.7, 4.75(d), 4.118, DC 7800 (2011). 

3.  The criteria for a higher rate of SMC based on loss of use of vision, having light perception only in the service-connected left eye have not been met during the appellate period. 38 U.S.C.A. §§ 1114, 1155, 5100, 5103, 5103A, 5126, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.103, 3.156, 3.159, 3.326, 3.350, 3.352, 4.75(d) (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A.    § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  An RO letter dated July 2010, sent prior to the November 2010 rating decision on appeal, informed the Veteran of all three elements required by 38 C.F.R. § 3.159(b), as stated above.  Limited to the claim of entitlement to a rating greater than 30 percent for a service-connected left eye disability, the Veteran was not provided notice of the diagnostic criteria under which he was rated.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  However, the U.S. Court of Appeals for the Federal Circuit recently vacated and remanded the Vazquez decision by the Court of Appeals for Veterans Claims. Vazquez-Flores v. Shinseki, 580 F.3d 1270   (Fed. Cir. 2009).  Specifically, the Federal Circuit held that only "generic notice" in response to the particular type of claim is required under 38 U.S.C.A. § 5103(a), rather than "Veteran-specific" notice.  Id.  With respect to a claim for an increased rating, such notice does not need to inform the claimant of the need to submit evidence concerning the effect of a service-connected disability on his or her "daily life" because only the average loss of earning capacity, and not impact on daily life, is subject to compensation under 38 U.S.C. § 1155.  Accordingly, the Federal Circuit vacated the earlier decision insofar as it requires VA to notify a Veteran of alternative diagnostic codes or potential "daily life" evidence.  Id.  Thus, there was sufficient generic notice sent to the Veteran in July 2010.
  
Regarding the duty to assist, the RO has obtained all identified, relevant, and available treament records.  The Veteran has not identified any additional records that VA has failed to obtain.  While his representative indicated in March 2012 that he underwent a VA examination in December 2011 and that a supplemental statement of the case (SSOC) was issued in January 2012, this statement appears to have been made in error.  The claims folder does not contain a December 2011 VA examination or January 2012 SSOC, nor does Virtual VA.   The Veteran was most recently provided with a VA examination in August 2010.  The Veteran, at the time of his May 2012 Board hearing, asserted that his service-connected left eye disability had worsened since the time of his last VA examination.  Reexamination is generally required when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect.  See 38 C.F.R. § 3.327.  As will be discussed below, when asked about the worsening, he reported that he could not see out of his left eye and that his left eye had an abnormal appearance, a blue-ish appearance.  At the time of the Veteran's August 2010 VA examination, the examiner confirmed that the Veteran had only light perception of the left eye, and no visual acuity was recorded.  Further, the examiner confirmed that the Veteran had complete corneal edema in the left eye.  Thus, the symptoms the Veteran described are of record and there is no indication that an additional VA examination is required in order to evaluate the Veteran's service-connected left eye disability.  

The duty to assist has been satisfied as there is no reasonable possibility that any further assistance to the Veteran by VA would serve any useful purpose.  See 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); Canlas v. Nicholson, 21 Vet. App. 312 (2007); Forcier v. Nicholson, 19 Vet. App. 414 (2006); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that there is no basis for a remand when no benefit would flow to the Veteran).  Therefore, because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating the claims on appeal. 


Increased Rating

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. When a question arises as to which of two ratings apply under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where entitlement to compensation has already been established, VA must address the evidence concerning the state of the disability from the time period one year before the claim for an increase was filed until VA makes a final decision on the claim. 

Although the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  A recent decision of the Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10   (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary. 

The Veteran's service-connected left eye disability has been evaluated on the basis of impaired visual acuity.  He was initially granted service connection for his left eye disability by a November 1946 rating decision, and a noncompensable evaluation was assigned.  By a March 1985 rating decision, the rating assigned to his left eye disability was increased to 30 percent effective October 1, 1984.  Service connection is not in effect for the Veteran's right eye.

The Veteran asserts that his service-connected left eye disability is more disabling than currently rated and a rating in excess of 30 percent is warranted.

On VA examination in August 2010, the examiner reported that the Veteran had no more than light perception in his service-connected left eye and 20/30 vision, corrected, in his non-service-connected right eye.  The examiner reported that the left eye had complete corneal edema, and that there was no history of diplopia and no indication to perform a visual field on the Veteran.

A letter from the Veteran's private physician, dated in August 2010, described his pertinent medical history.  The physician reported that the Veteran's right-eye vision was 20/50 and left-eye vision was limited to light perception only.

At the time of his May 2012 Board hearing, the Veteran reported that he could not see on his left side, that he had no peripheral vision.  He reported that if he covered his right eye, he could not see anybody.  He reported that he got bloodshot eyes sometimes, with irritation.  He reported that his doctor treated the same with medication to reduce the pressure in his eye.  When asked about his condition worsening, the Veteran reported that his eye appeared blue, but that he was not blue-eyed, and that he could not see out of it.  The Veteran asserted that he wore sunglasses because of the appearance of his left eye, and that people questioned why he had one brown eye and one blue eye.  For the record, the VLJ described the Veteran's left eye as having an opaque and/or blue appearance.  

The Veteran is competent to describe the physical limitations caused by his service-connected disability.  38 C.F.R. § 3.159(a)(2); Layno v. Brown, 6 Vet. App. 465, 471 (1994).  As his statements are facially plausible and corroborated by the medical evidence of record, the Board finds that they are credible, and thus with consideration of the Veteran's competency, probative evidence in the present appeal.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  

The most recent rating decision of record, dated in November 2010, indicates that the Veteran's left eye disability is rated under DCs 6000-6070.  DC 6000 contemplates contemplating choroidopathy, including uveitis, iritis, cyclitis and choroiditis.  38 C.F.R. § 4.79, DC 6000.  DC 6070 contemplated anatomical loss of one eye with 20/40 vision in the other eye.  38 C.F.R. § 4.84a, DC 6070 (2008).
The rating criteria used to evaluate disabilities of the eyes were amended as of December 10, 2008, for all claims filed on or after such date.  As the Veteran's claim was filed in July 2010, after December 2008, only the new rating criteria apply in the present case and consideration of DC 6070, or any prior regulations, is not required.  

Under the current criteria, the Veteran's left eye disability is rated based on visual impairment or incapacitating episodes, whichever results in a higher evaluation.  

An incapacitating episode is a period of acute symptoms severe enough to require prescribed bed rest and treatment by a physician or other healthcare provider.  38 C.F.R. § 4.79, General Rating Formula for Diagnostic Codes 6000 through 6009, Note (2011).  In the present appeal, there is no evidence, and the Veteran does not contend, that he has experienced an incapacitating episode and thus further inquiry as to whether an increased rating is warranted based on incapacitating episodes is not required.  

DC 6013 contemplates open-angle glaucoma and the Veteran's left eye disability has been captioned to include glaucoma.  DC 6013 provides a minimum 10 percent evaluation if continuous medication is used and directs the rater to evaluate glaucoma based on visual impairment.  38 C.F.R. § 4.79, DC 6013.  In the present appeal, the Veteran's left eye disability is indeed evaluated on the basis of his visual impairment.  As he is in already in receipt of a 30 percent rating for his left eye disability, more than the 10 percent minimum evaluation under DC 6013, DC 6013 may thus not serve as a basis for an increased rating.  

Also, DC 6027 contemplates cataracts of any type, preoperative or postoperative, and the Veteran's left eye disability has been captioned to include status-post cataract extraction.  DC 6027 directs the rater to evaluate postoperative cataracts based on visual impairment if there is a replacement lens present, or based on aphakia (DC 6029) if there is no replacement lens present.  38 C.F.R. § 4.79, DCs 6027, 6029 (2011).  At the time of the Veteran's August 2010 VA examination, he was diagnosed with status-post cataract extraction with posterior chamber intraocular lens.  As there is evidence of a replacement lens, the Veteran's left eye disability is indeed evaluated on the basis of visual impairment, and DCs 6027 and 6029 may thus not serve as bases for an increased rating in the present appeal.

DC 6064, under Impairment of Central Visual Acuity, contemplating no more than light perception in one eye, is applicable in the present appeal.  DC 6064 provides a minimum 30 percent rating for no more than light perception in one eye and 20/40 vision in the other eye, a 40 percent rating for 20/50 vision in the other eye, a 50 percent rating for 20/70 vision in the other eye, a 60 percent rating for 20/100 vision in the other eye, a 70 percent rating for 20/200 vision in the other eye, a 80 percent rating for 15/200 vision in the other eye, a 90 percent rating for 10/200 vision in the other eye, and a total evaluation for 5/200 vision in the other eye.  38 C.F.R. § 4.79, DC 6064.  Impairment of visual acuity is determined based on the best distant vision obtainable.  38 C.F.R. § 4.76(b).

When only one eye is service-connected, subject to the provisions of 38 C.F.R.              § 3.383(a), the visual acuity of the other eye will be considered to be 20/40 for the purposes of evaluating the service-connected visual impairment.  38 C.F.R.              § 4.75(c).  The maximum evaluation for visual impairment of one eye must not exceed 30 percent unless there is anatomical loss of the eye.  The evaluation for visual impairment may be combined with evaluations for other disabilities of the same eye that are not based on visual impairment (e.g., disfigurement under DC 7800).  38 C.F.R. § 4.75(d).

Under 38 C.F.R. § 3.383(a)(1), compensation is payable for the combinations of service-connected and nonservice-connected disabilities, as if both disabilities were service-connected, provided the nonservice-connected disability is not the result of the Veteran's own willful misconduct.  With respect to the eyes, this applies when there is impairment of vision in one eye as a result of service-connected disability and impairment of vision in the other eye as a result of nonservice-connected disability and the impairment of vision in each eye is rated at a visual acuity of 20/200 or less; or the peripheral field of vision for each eye is 20 degrees or less.  38 C.F.R. § 3.383(a)(1).

In the present appeal, there is no evidence of impairment of vision in each eye rated at a visual acuity of 20/200 or less or peripheral field of vision for each eye of 20 degrees or less, and 38 C.F.R. § 3.383(a)(1) does not apply.  Thus, the acuity of the Veteran's right eye will be considered to be 20/40 for the purposes of evaluating the service-connected visual impairment.  38 C.F.R. § 4.75(c).  As discussed above, DC 6064 provides a minimum 30 percent rating for no more than light perception in one eye and 20/40 vision in the other eye.  38 C.F.R. § 4.79, DC 6064.  

As the VA examiner, in August 2010, confirmed that the Veteran's service-connected left eye has light perception only, and that the rating criteria direct the rater to consider his nonservice-connected right eye as having 20/40 vision, only the current 30 percent rating is warranted.  38 C.F.R. § 4.79, DC 6064.  Further, there is no anatomical loss of the eye and the Veteran's 30 percent rating is the maximum available for visual impairment of one eye.  38 C.F.R. § 4.75(d).

Under DC 7800, for scars that are located on the head, face, or neck, under the revised criteria, a 10 percent evaluation is warranted with one characteristic of disfigurement; a 30 percent rating is assigned when there is visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features, or; with two or three characteristics of disfigurement; a 50 percent rating is assigned for visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features, or; with four or five characteristics of disfigurement; and, a maximum 80 percent rating is provided when there is visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features, or; with six or more characteristics of disfigurement.  38 C.F.R. § 4.118, DC 7800. 

Under Note (1), the 8 characteristics of disfigurement for purposes of evaluation under 38 C.F.R. § 4.118, are: a scar 5 or more inches (13 or more cm.) in length; a scar at least 1/4 inch (0.6 cm.) wide at widest part; surface contour of scar elevated or depressed on palpation; a scar adherent to underlying tissue; skin hypo-or hyper-pigmented in an area exceeding 6 square inches (39-sq. cm.); skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding 6 square inches (39-sq. cm.); underlying soft tissue missing in an area exceeding 6 square inches (39-sq. cm.); and skin indurated and inflexible in an area exceeding 6 square inches (39-sq. cm.).  Id. 

Resolving all doubt in favor of the Veteran, the Board finds that the Veteran's opaque or blue-ish left eye is analogous to a scar at least 1/4 inch (0.6 cm.) wide at its widest part, and that he is thus entitled to a separate 10 percent evaluation for disfigurement of the service-connected left eye.  38 C.F.R. § 4.118, 4.75(d), DC 7800.  There is no evidence of visible or palpable tissue loss.  There is no evidence of additional disfigurement, as there is no larger body area affected, and no evidence that his opaque or blue-ish left eye is analogous to a scar that is elevated or depressed on palpation or adherent to underlying tissue.  Thus, a rating in excess of 10 percent is not warranted.

DC 6064 also calls for consideration of SMC.  See 38 C.F.R. § 4.79, DC 6064 (Note 1).  In the Veteran's case, however, he has already been awarded, most recently, by a November 2010 rating decision, SMC based on loss of use of one eye having light perception only effective July 14, 2010.  Review of the claims file reveals that the Veteran was awarded SMC on the same basis, for the same disability, by a January 2001 rating decision, effective June 22, 2000.  It is unclear to the Board the basis for the November 2010 award of SMC, when SMC was already in effect.  In any event, the Veteran has perfected his appeal as to the issue of entitlement to a higher rate of SMC based on loss of use of the left eye, and such is the subject of the discussion below.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R.                § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's service-connected left eye disability.  The Veteran's disability is productive of loss of vision in the left eye, with light perception only, with an abnormal appearance.  While he has described an occasional bloodshot and irritated left eye, an inquiry into whether such represents additional visual impairment is not required, as he is deemed to have no vision in his left eye and is in receipt of the maximum rating available for one eye, with SMC, and an additional evaluation for disfigurement.  The rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of extraschedular rating is not warranted.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim of entitlement to a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In this case, the Board finds that a claim for a TDIU is not raised by the record as the evidence of record fails to show that the Veteran is unemployable solely due to a service-connected disability.  At the time of his May 2012 Board hearing, the Veteran, an 85-year old man, asserted that he was not employed.  He did not assert that his service-connected left eye disability rendered him unemployable.  Therefore, the Board finds that no further consideration of a TDIU is warranted.  

For all the foregoing reasons, the Board finds that the claim of entitlement to a rating greater than 30 percent for a service-connected left eye disability must be denied.  However, the Board finds that a separate 10 percent, but not higher, rating is warranted for disfigurement of the service-connected left eye.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  As the preponderance of the evidence is against the Veteran's claim for an increase, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


SMC

SMC is available when, "as the result of service-connected disability," a Veteran suffers additional hardships above and beyond those contemplated by VA's schedule for rating disabilities.  See 38 U.S.C.A. § 1114; 38 C.F.R. §§ 3.350, 3.352.  The rate of SMC "varies according to the nature of the Veteran's service-connected disabilities." Moreira v. Principi, 3 Vet. App. 522, 524 (1992). 

SMC is authorized in particular circumstances in addition to compensation for service-connected disabilities.  SMC is authorized under subsections (k) through (s), with the rate amounts increasing the later in the alphabet the letter appears (except for the (s) rate).  SMC under subsections (k) and (r) are rates that are paid in addition to any other SMC rates, with certain monetary limits.  SMC under subsections (k), and (m) through (p) are for loss or loss of use of certain body parts, and combinations of certain body parts.  Subsection (l) provides for SMC based on the need for aid and attendance.  Subsection (r) authorizes a special aid and attendance rate.  Subsection (s) authorizes SMC for housebound status.  See 38 U.S.C.A. § 1114; 38 C.F.R. §§ 3.350, 3.352. 

SMC at the aid and attendance rate is payable when the Veteran, due to a service-connected disability or disabilities, has suffered the anatomical loss or loss of use of both feet or one hand and one foot, or is blind in both eyes, or is permanently bedridden or so helpless as to be in need of regular aid and attendance.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).  The following are accorded consideration in determining the need for regular aid and attendance: inability of claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (excluding the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); inability of claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his or her daily environment.  "Bedridden" will be a proper basis for the determination and is that condition which, through its essential character, actually requires that the claimant remain in bed.  The fact that claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  It is not required that all of the disabling conditions enumerated in this paragraph be found to exist before a favorable rating may be made.  The particular personal functions which the Veteran is unable to perform should be considered in connection with his or her condition as a whole.  It is only necessary that the evidence establish that the Veteran is so helpless as to need regular aid and attendance, not that there be a constant need. Determinations that the Veteran is so helpless, as to be in need of regular aid and attendance, will not be based solely upon an opinion that the claimant's condition is such as would require him or her to be in bed.  They must be based on the actual requirement of personal assistance from others.  38 C.F.R. § 3.352(a). 

Also, SMC at the aid and attendance rate under 38 U.S.C.A. § 1114(r) is payable when the Veteran is entitled to SMC at the maximum (o) or (p) levels and the need for aid and attendance is shown on a factual basis; or when the Veteran is receiving compensation at the intermediate rate between (n) and (o) plus (k) and the need for aid and attendance, or a higher level of care, is shown.  See 38 U.S.C.A. § 1114(r); 38 C.F.R. §§ 3.350(h), 3.352.

SMC at the housebound rate may be paid if a Veteran has a single service-connected disability rated 100 percent and either:  (1) has an additional service-connected disability or disabilities ratable at 60 percent, separate and distinct from the 100 percent service-connected disability, and involving different anatomical segments or bodily systems; or (2) is permanently housebound by reason of a service-connected disability or disabilities. 38 U.S.C.A. § 1114(s); 38 C.F.R.            § 3.350(i).  A Veteran is housebound when he or she is substantially confined as a direct result of service-connected disabilities to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime.  38 C.F.R. § 3.350(h)(3). 
 
The Veteran is currently service-connected for a left eye disability, rated as 30 percent disabling, including a separate evaluation of 10 percent for disfigurement of the service-connected left eye, and bilateral hearing loss, rated as noncompensably disabling.  He has been in receipt of SMC under subsection (k) based on loss of use of vision, having light perception only in the service-connected left eye effective June 22, 2000, prior to the current appellate period.  As noted above, review of the claims file reveals that the Veteran was awarded SMC on the same basis, for the same disability, by a January 2001 rating decision effective June 22, 2000, and by a November 2010 rating decision effective July 14, 2010.  It is unclear to the Board the basis for the November 2010 award of SMC, when SMC was already in effect.  In any event, the Veteran has perfected his appeal as to the issue of entitlement to a higher rate of SMC based on loss of use of the left eye, and such is the subject of the discussion herein.

The Veteran has not made any statements during the course of the appeal as to the basis of his claim of entitlement to a higher rate of SMC based on loss of use of vision, having light perception only in the service-connected left eye, beyond that of the medical fact that he has only light perception in his service-connected left eye.  There is no evidence that, and the Veteran does not contend, that he is service-connected for anatomical loss of use of another body part such that SMC at the (m) through (p) rates is warranted.  Thus, the Board will consider whether the Veteran is entitled to SMC based on the need for aid and attendance or based on housebound status.  

A claimant who is in receipt of SMC pursuant to section 1114(k) cannot establish entitlement to a second rate of SMC under section 1114(l) based on the need for aid and attendance unless the claimant's need for aid and attendance arises from a disability other than that for which the claimant is already in receipt of SMC under 1114(k).  38 C.F.R. § 3.350(a); Breniser v. Shinseki, 25 Vet. App. 64 (2011).  Thus, in this case, in order for the Veteran to be eligible for SMC under 1114(l) based on the need for aid and attendance, the Veteran's need must be due to a disability other than his service-connected left eye disability.  There is no evidence, and the Veteran does not contend, that he requires aid and attendance due to his noncompensably disabling bilateral hearing loss, or to any other disability.  Thus, he is not entitled to SMC at the (l) rate.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350 (a)(b); Breniser, 25 Vet. App. 64.

Also, there is no basis upon which the Veteran is entitled to SMC under section 38 U.S.C.A. § 1114(r), considering a special rate for aid and attendance.  He is not entitled to the SMC at the maximum (o) or (p), or receiving compensation at the intermediate rate between (n) and (o) plus (k), and the need for aid and attendance, or a higher level of care, is not shown.  See 38 U.S.C.A. § 1114(r); 38 C.F.R.          §§ 3.350(h), 3.352.

Further, there is no evidence, and the Veteran does not contend, that he is housebound due to a service-connected disability.  There is no evidence that the Veteran has a single service-connected disability rated as 100 percent disabling, and either an additional service-connected disability or disabilities ratable at 60 percent, separate and distinct from the 100 percent service-connected disability, and involving different anatomical segments or bodily systems, or is permanently housebound by reason of a service-connected disability or disabilities.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(h)(3)(i). 

For all the foregoing reasons, the Board finds that the claim of entitlement to a higher rate of SMC based on loss of use of vision, having light perception only in the service-connected left eye, must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for an increase, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R.        §§ 3.102, 4.3; Gilbert, 1 Vet. App. 49 at 53-56.


ORDER

A rating greater than 30 percent for a service-connected uveitis, status-post cataract extraction, left eye, with glaucoma, is denied.

A separate 10 percent rating, but not higher, for disfigurement of the service-connected left eye is granted.

A higher rate of SMC based on loss of use of vision, having light perception only in the service-connected left eye is denied.


____________________________________________
P.M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


